     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     7785 W. Sahara Ave, Suite 200
 3   Las Vegas, Nevada 89117
     (702) 475-7967; Fax: (702) 946-1345
 4
     rriether@wrightlegal.net
 5   Attorneys for Plaintiff, Deutsche Bank National Trust Company, as Trustee for the Holders of the
     First Franklin Mortgage Loan Trust 2006-FF5, Mortgage Pass-Through Certificates, Series
 6   2006-FF5
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9
     DEUTSCHE BANK NATIONAL TRUST                       Case No.: 2:17-cv-00907-RFB-GWF
10   COMPANY, AS TRUSTEE FOR THE
11   HOLDERS OF THE FIRST FRANKLIN
     MORTGAGE LOAN TRUST 2006-FF5,                      STIPULATION AND ORDER TO
12   MORTGAGE PASS- THROUGH                             DISMISS
     CERTIFICATES, SERIES 2006-FF5., a
13   National Association,
14
                   Plaintiff,
15
            vs.
16
17   SATICOY BAY LLC SERIES 7920 CORAL
     POINT, a Nevada Limited Liability Company;
18   TERRA WEST COLLECTIONS GROUP LLC
     d/b/a Assessment Management Services, a
19
     Nevada Limited Liability Company and
20   SOUTH SHORES COMMUNITY
     ASSOCIATION, a Nevada Non-Profit Coop
21   Corporation
22
                   Defendants.
23
24
            Plaintiff, Deutsche Bank National Trust Company, as Trustee for the Holders of the First
25
26   Franklin Mortgage Loan Trust 2006-FF5, Mortgage Pass-Through Certificates, Series 2006-

27   FF5, Defendant, Saticoy Bay LLC Series 7920 Coral Point, LLC, and Defendant, South Shores
28   Community Association (collectively the “Parties”), by and through their respective attorneys of



                                               Page 1 of 2
     records, stipulate that all claims between the Parties are hereby dismissed with prejudice, with
 1
 2   each party to bear its own attorney fees and costs. The Parties now wish this Court close this

 3   action.
 4
     DATED this 24th day of April, 2019.               DATED this 24th day of April, 2019.
 5
     WRIGHT, FINLAY & ZAK, LLP                         LEACH JOHNSON SONG & GRUCHOW
 6
 7   /s/ Robert A. Riether                             /s/ Ryan D. Hastings
     Robert A. Riether, Esq.                           Ryan D. Hastings, Esq.
 8   Nevada Bar No. 12076                              Nevada Bar No. 12394
     7785 W. Sahara Avenue, Suite 200                  8945 West Russell Road, Suite 330
 9   Las Vegas, Nevada 89117                           Las Vegas, Nevada 89148
10   Attorneys for Plaintiff, Deutsche Bank National   Attorneys for Defendant, South Shores
     Trust Company, As Trustee for the Holders of      Community Association
11   the First Franklin Mortgage Loan Trust 2006-
     FF5, Mortgage Pass-Through Certificates,
12   Series 2006-FF5
13
     DATED this 24th day of April, 2019.
14
     LAW OFFICE OF MICHAEL F. BOHN,
15   LTD.
16
     /s/ Adam R. Trippiedi
17   Michael F. Bohn, Esq.
     Nevada Bar No. 1641
18
     Adam R. Trippiedi, Esq.
19   Nevada Bar No. 12294
     2260 Corporate Circle, Suite 480
20   Henderson, Nevada 89074
     Attorneys for Defendant Saticoy Bay, LLC
21
     Series 7920 Coral Point
22
                                                               Case No.: 2:17-cv-00907-RFB-GWF
23
24                                              ORDER
25             IT IS SO ORDERED.
26             Dated this _____ day of _____________, 2019.
                                               ________________________________
27                                            RICHARD F. BOULWARE, II
                                              UNITED  STATES DISTRICT JUDGE
                                                ________________________________________
28
                                                UNITED
                                              DATED this STATES
                                                          25th day DISTRICT    COURT JUDGE
                                                                   of April, 2019.


                                                Page 2 of 2
